Citation Nr: 1603133	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a depressive and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to August 1965.  Service personnel records show that he served in Korea from August 1963, to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) at the RO in June 2009.  A copy of the hearing transcript has been associated with the file.

Service connection for PTSD was denied in a Board decision in September 2011.  The Board remanded this case in October 2012 for further development.  At that time it was stated that the claim presently at issue is limited in scope to depression and anxiety, and does not include a claim for service connection for PTSD.  However, upon further consideration it must be noted that depression and anxiety are actually symptoms and not, in themselves, specific psychiatric disorders.  Accordingly, the issue has been rephrased as stated on the title page.  


FINDING OF FACT

An acquired psychiatric disorder, other than PTSD, to include a depressive disorder and an anxiety disorder, did not manifested until years after active service and is unrelated to military service, including any putative evidence during service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, other than PTSD, to include a depressive and anxiety disorder, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

By letter in September 2007 the RO satisfied the duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as to the elements for claim substantiation as to the claim for service connection for an acquired psychiatric disorder other than PTSD, to include a depressive and anxiety disorder.  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  Identified and available post-service treatment private and VA records have been secured, or are contained in electronic claims processing systems of VA.  The service treatment records (STRs) and service personnel records are on file.  Records of the Social Security Administration (SSA) are on file.  

The substance of prior testimony and statements is that while the Veteran was stationed in South Korea he experienced incidents which were very stressful.  He states that in Korea when he was delivering mail, he came across a point in a road where he found four dead military policemen on the side of the road and because he had been told that North Koreans sometimes attacked soldiers he believed that this was due to an ambush of American soldiers and he had quickly left that area.  He reported the incident to his Commanding Officer but never heard any additional information on the incident.  Also, while in Korea he was given a bag that was supposed to contain apples but when he looked he found an unexploded hand grenade.  As with the first incident, he never heard any additional comments on the grenade incident.  He also reported that he had seen a friend accidently shoot another soldier while cleaning a gun.  He feels that these incidents have caused, in part, anxiety and depression.  

The claims file indicates that, on numerous occasions, VA has attempted to obtain additional information from the appellant concerning his claimed stressors.  However, he has remained vague in providing the needed information.  

The Veteran has not provided any documents or statements from members of his Army unit that could verify his claimed stressors, despite the fact that a notice VA form specifically asked him to provide the full names of the people involved.  In this regard, the record shows that attempts were made to obtain additional information as to the two claimed events and did so via the Department of Defense.  U.S. Joint Services Records Research Center (JSRRC) responded that it had no information that would confirm any of the assertions made by the appellant; there was no available information as to the two alleged events.  The Crime Records Division of the U.S. Army Crime Records was contacted about any information concerning the possible homicides of the four military members but it could neither confirm nor refute the appellant's assertions, and it did not have any information as to this alleged stressor.  

38 C.F.R. § 3.103(c)(2) requires that one, such as the DRO presiding at the June 2009 hearing, fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The DRO hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

Pursuant to the Board's October 2012 remand additional and up-to-date VA treatment records have been obtained.  Also, the Veteran was afforded a VA psychiatric examination by a VA staff physician in November 2012.  However, that examination focused, at least in part, on whether the Veteran had PTSD and, in this regard, the September 2011 Board decision denied service connection for PTSD.  Thus, the case was reviewed by a VA psychologist in January 2014.  The adequacy of the 2012 examination and the 2014 medical opinion have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

Moreover, following the hearing the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that there has been substantial compliance with the 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board can adjudicate the claim on the merits based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).


Background

The Veteran was not treated in service for any psychiatric complaints and was noted to be normal psychologically at his July 1965 separation examination.  

The Veteran did not serve on the Korean Peninsula during wartime.  Rather, he served in the 1960's.  The only medals and badges he received were marksmanship badges.  His DD Form 214 shows that he was not awarded any type of valor award for his service in Korea.  Moreover, he was not awarded a National Defense Service Medal or a Good Conduct Medal for his service.  The official records do not show that he was awarded a personal or unit valor award, such as a Bronze Star Medal for Valor, a Purple Heart Medal, or a Presidential Unit Citation.  In sum, the record also does not show that he fired his personal weapon at the enemy such that he might have been awarded a Combat Infantryman Badge or a similar award from the Army.  

Postservice private clinical records show that the Veteran had a myocardial infarction (heart attack) in October 1992 and was thereafter treated for heart disease, including hypertension.  

On VA physical examination in May 1994 it was noted that the Veteran had had another myocardial infarction in January 1993.  In the psychiatric portion of that examination it was reported that he took Xanax.  

Post-service treatment records reflect that the Veteran was being prescribed an anti-anxiety medication in May 1994; however, the reason for the prescription was not noted in the record, and the Veteran later indicated that his cardiologist prescribed this medication for him after a series of heart attacks.  

In April 1998, the Veteran reported to VA clinicians that he had been experiencing "flashbacks" and nightmares since his service in Korea, but that they had increased in frequency since his heart attacks.  He was subsequently diagnosed with depression and anxiety.  A March 1999 VA outpatient treatment (VAOPT) record noted that a physician that treated the Veteran for heart disease had prescribed Xanax.  VAOPT records show that in September 2004 it was reported that the Veteran had a longstanding history of depression, not otherwise specified (NOS), and an anxiety disorder with symptoms of PTSD, including nightmare and intrusive thoughts of combat.  

In December 2004 the Veteran reported that when driving near the DMZ while delivering mail at night some North Koreans had killed some American's and, so, he got out of there quickly.  Artillery fire was called in which resulted in the deaths of civilians.  Also, while cleaning a gun a friend had killed a fellow solider.  Also, he had been given a live hand grenade by a Korean child and he had to stand there for about 15 minutes until an ordnance officer arrived and dug a hole into which the Veteran threw the grenade.  

In March 2008 the Veteran's wife reported that since their marriage in 1965 the Veteran had always been nervous and quick to withdraw.  

At the June 2006 DRO hearing the Veteran testified that when he started having very bad problems he went to his heart doctor who, in turn, sent the Veteran to a psychologist that in 1994 or 1995 had diagnosed depression and anxiety.  Pages 1 and 2 of the transcript.  The Veteran had then been sent for treatment to VA.  His wife testified that in 1995 he was having bouts of suicidal ideation.  Page 3.  He and his wife testified that he continued to have psychiatric symptoms and continued to receive psychiatric treatment.  Page 5.  

VAOPT records from January 2009 to June 2012 show that in September 2010 the Veteran acknowledged having ongoing sleep disturbance and recurring nightmares of his having been in a "bushwack" attack while on active duty during the Korean War.  The impressions were a longstanding history of PTSD and depression, NOS.  In May 2011 he discussed treatment options including a referral for therapy for military sexual trauma (MST).  He was amendable to a MST consult but was unable to elaborate on the specific traumatic sexual event.  The impressions were a longstanding history of depression, NOS, and PTSD.  

In October 2011 the Veteran was seen and determined to have had MST while in Korea.  However, he reported that it was more in the nature of harassment and being threatened, and what he described as an initiation into his squadron.  He reported that he had been scared to death of what they might do to him.  He had difficulty talking about problems he had had over the years with depression, isolation, and avoidance.  After a mental status examination the impression was MST.  In January 2012 he mentioned briefly the meeting with a clinician about MST but he reported "I don't want to pursue that any more" and "I don't want to bring all that back up in my mind."  In May 2012 he reported having some preoccupational thoughts about his sexual harassment experience in the military and had decided that "I don't want to pursue or talk about the incidents anymore" because he was dealing well with that being buried in my mind and he wanted to keep it buried.  The impression was PTSD, and a depressive disorder.  

On VA examination in November 2012 by a VA staff physician the Veteran's claim file and VA electronic medical records were reviewed.  It was reported that the Veteran's diagnoses were PTSD, that conformed to the Diagnostic and Statistical Manual-IV criteria based on the current evaluation, and a depressive disorder, NOS.  It was stated that it was possible to differentiate symptoms between these two disorders.  

The examiner reported that the Veteran had a history of having been in combat in the Korean demilitarized zone from July 1962 to August 1964.  He also had a history of having been treated briefly for depression by a psychiatrist in consultation with cardiologists when hospitalized for "heart attack" in Louisiana in 1992.  He had been treated psychiatrically by VA as an outpatient since 1996.  It was noted that the Veteran had abused alcohol as recently as 15 years ago.  

With respect to stressors, it was reported that while the Veteran was delivering mail in Korea in 1963 he had driven into a firefight, and this met the criterion for a valid stressor because it was related to a fear of hostile military or terrorist activity.  Another stressor was when he had been handed a grenade by a Korean child, and he had had to hold it (with the pin having been pulled) for 30 minutes while a hole was dug in which it could be safely detonated.  This also was adequate to support the diagnosis of PTSD because it was related to fear of hostile military or terrorist activity.  

The examiner further stated that the Veteran's PTSD symptoms including recurrent dreams and memories of the above-described stressors, strategic avoidance, social withdrawal, hypervigilance, and exaggerated startle response.  He also had a depressive disorder, NOS.  Both disorders were partially controlled with medication.  

That same VA staff physician reported that the Veteran's depressive disorder was secondary to PTSD.  That staff physician reported that the Veteran's symptoms of PTSD, included social estrangement, decreased interest in significant activities, and insomnia which contributed to depression, and therefore it was at least as likely as not that the depressive disorder, NOS, was related to his PTSD and therefore to his period of military service. 

In January 2014 a VA staff psychologist reviewed the claim file and VA electronic treatment records.  The psychologist stated that he had reviewed the conflicting medical evidence and provided an opinion.  The examiner noted that during the most recent mental health examination, the Veteran was diagnosed with PTSD and a depressive disorder, NOS.  It was opined that it was less likely than not that the Veterans diagnoses of PTSD and depression, NOS, were related to his military service.  The rationale was that it was noted that the Board had previously found that there was insufficient evidence to verify the existence of the claimed stressors.  In the most recent psychiatric examination (in 2012), the Veteran reported new trauma events (drove into a fire fight; and held a grenade for 30 minutes) which were not previously reported.  It was unclear to the psychologist why the Veteran would not have reported these alleged traumatic events previously (i.e., during past examinations).  It was noteworthy, however, that the prior Board decision in September 2011, documented that the Veteran had given inaccurate information to mental health providers in the past.  Therefore, the Veteran's credibility regarding his report of events was called into question.  Given that psychiatric diagnoses rely heavily on self-reported history of symptoms, the lack of credibility made it difficult to provide a reliable diagnosis.  

The VA psychologist stated that the Veteran might have a diagnosis of depression NOS.  However, the Veteran had not provided sufficient evidence beyond his own self-report that would link depression to his military service.  His service records did not indicate depression as a problem.  Moreover, the Veteran's treatment history for depression began in the 1990's.  No earlier treatment records or other evidence linking depression to military service were found in claim file.

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a psychosis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

38 C.F.R. § 3.384 states that a psychosis means any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders - (a) brief psychotic disorder;(b) delusional disorder;(c) psychotic disorder due to general medical condition;(d) psychotic disorder NOS;(e) schizoaffective disorder; (f) schizophrenia;(g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  However, a bipolar disorder of any type is not listed at 38 C.F.R. § 3.384 as being a psychotic disorder.

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).

Analysis

Initially, the Board notes that VA shall accept satisfactory lay or other evidence of service events in combat, if consistent with the circumstances thereof.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  However, while the Veteran served during the Vietnam Conflict, his only overseas service was in Korea in 1963 and 1964 which is after the Korean Conflict.  See generally 38 U.S.C.A. § 101(9) and (29)(B); 38 C.F.R. § 3.2 and (f).  Thus, the provisions of 38 U.S.C.A. § 1154(b) and; 38 C.F.R. § 3.304(d), concerning statements from veteran's that engaged in combat, do not apply here. 

The Board noted in the 2011 decision that the Veteran had previously provided false and misleading information in that he has told medical professionals that he was in combat and that his stressors were combat related.  The Veteran has continued to assert that incidents that allegedly occurred during service are the cause his current psychiatric disability(ies).  His statements that he had driven a vehicle into a firefight, which he describes as a "bushwack" in South Korea are essentially the same, or a variation, of what he previously stated.  However, he previously had not alleged that he or any unit to which he was assigned actually came into armed conflict; rather, he stated that he drove to an area and found the aftermath of a putative conflict in which fellow soldiers were killed by North Koreans.  However, he has more recently described the incident to treating VA personnel as a "bushwack" and thereby suggesting that he participated in combat.  But, as noted, he served in South Korea after the Korean Conflict.  Consequently, this history of actual combat participation is without any credibility, particularly since he was not awarded decorations indicative of combat participation.  Indeed, his varying descriptions of the incident also diminish his credibility because of the lack of consistency.  As to this, consistency is the hallmark of credibility.  The second incident involving a grenade is also a repeat, or variation, of a previously related stressor which the Board rejected in the 2011decision denying service connection for PTSD.  So, his repetition of it has no more credibility than his earlier recitation of this matter.  

Also, VAOPT records indicate that the Veteran has suggested that he sustained military sexual trauma (MST) during service.  See generally 38 C.F.R. § 3.304(f)(5).  Under 38 C.F.R. § 3.304(f)(5) evidence from sources other than service records may corroborate a veteran's account of a stressor incident.  In this regard, the Veteran has not actually reported having sustained a sexual assault.  It appears that he may have intimated that he sustained such an assault; however, he has repeatedly refused to discuss the matter in detail and refused to provide specifics.  Moreover, the clinical records indicate that his alleged "sexual" trauma was in actuality no more than some, again unspecified, harassment and not any actual personal assault, much less any sexual trauma.  More to the point, there is no corroboration of this and the Veteran has never provided any clarifying information, and in fact has declined to discuss the matter in any detail, which would allow for corroboration.  He has not provide statement from fellow servicemembers corroborating this matter or provided any information, or even suggested that there is any means of obtaining corroborating evidence, that would help to clarify or corroborate this putative event.  

The Board has considered the statements and testimony of the Veteran and his wife indicating that he has continuously had psychiatric symptoms since his military service.  Contrasted against this are the clinical records which indicate that he did not develop psychiatric symptomatology or receive any psychiatric treatment until after his first heart attack in the early 1990s, several decades after military service.  

The Board had considered the medical opinion of the 2012 VA examiner who opined that the Veteran had both PTSD and a depressive disorder, NOS.  However, it is clear that this VA examiner accepted that Veteran's statements as to inservice stressors at face value.  However, the Board has again rejected the putative inservice stressors.  Accordingly, an opinion based upon an inaccurate factual premise, even if not expressly so stated, is no better than the facts alleged and has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see also Curry v. Brown, 7 Vet. App. 59, 66 (1994).  

The 2012 VA examiner opined that the Veteran has a depressive disorder, NOS, which was caused by PTSD.  However, the Board has previously denied service connection for PTSD.  Thus, there is no service-connected PTSD which can be the basis for a grant of service connection for any other acquired psychiatric disorder, other than PTSD, to include a depressive disorder, NOS.  

Weighing against the opinion of the 2012 VA examiner is the medical opinion rendered in 2014.  In this regard, the 2012 VA examiner did conduct a personal, i.e., face-to-face, examination of the Veteran; whereas, the VA staff psychologist that rendered the 2014 opinion did not.  On the other hand, the 2014 VA staff psychologist addressed and considered all the evidence as well as the history which the Veteran related; whereas, the 2012 VA examiner did not and did no more than accept the history related by the Veteran at face value.  Thus, the Board gives greater probative value to the 2014 medical opinion of the VA staff psychologist.  Unfortunately, this opinion does not support the claim.  Rather, it weighs against the claim, including the lay statements and testimony of the Veteran and his wife.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD, to include a depressive and anxiety disorder.  Accordingly, there is no doubt to be resolved in favor of the Veteran.  


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include a depressive and anxiety disorder is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


